EXHIBIT 10.1

 

Letter of Understanding

Between Adept Technology & Parker Hannifin Corporation

 

This term sheet defines the basic agreement between Adept Technology, Inc. and
Parker Hannifin Corporation (hereafter known as Parker) for the co-development
of products with Adept Technology, Inc. as specified.

 

This Letter of Understanding is to act as a guiding document that will be used
in the writing of a full Agreement, which will then supercede this document.
This document and future joint product developments to be held strictly
confidential until Adept deems a public announcement appropriate.

 

Intent of this Partnership

 

Adept and Parker agree to enter a joint supply relationship in which both
companies will manufacture and supply products that create a complete robot
system. The goal of this partnership is to leverage each company’s key
competitive strengths, while delivering a complete robot solution to a customer
from a single vendor. A process will be instituted that will allow a customer to
purchase a complete system from Adept, or optionally Parker. Adept will purchase
components from Parker for the purpose of re-selling. Adept intends to make
Parker its primary supplier of Linear Actuators. At this time, Parker does not
plan to buy or take ownership of Adept components but Adept is open to
discussing the sale of Adept components to Parker if the interest arises.

 

Products

 

The co-developed product shall meet all specifications as described by Adept and
agreed to by Parker. The initial product design, and all future product changes
must be approved by Adept before shipment of product, per the agreed-upon
approval process. Parker must utilize the agreed-upon revision control method.

 

The product is to have an aesthetic look and style as specified by Adept
Technology, with Parker’s input. Product to be private labeled (Adept) or
co-labeled (Adept and Parker for respective products) at Adept’s discretion.
Parker-labeled co-developed product offerings must have different aesthetic
styling cues, such as the color of motor covers and end caps.

 

Availability

 

Parker agrees to make all products available to Adept for a period of 5 years
minimum. After the 5 year period, Parker agrees to provide Adept with a minimum
2 years advance notice if Parker decides to terminate supply of product in
conjunction with Adept. Likewise, Adept agrees to provide a minimum of 2 years
advance notice to Parker prior to terminating the purchase of products.

 

Parker agrees to provide spare parts and support to Adept for 7 years after
termination of product. If Parker decides to terminate supply to Adept or fails
to supply, Adept will have rights to purchase all externally supplied
extrusions, components, etc. Parker reserves an exception for purchased
components in which they may have no control of supply.

 

Sales Channels / Right to sell

 

Parker has rights to sell the co-developed product directly to any of their
channel, customer, and geographic markets, except direct competitors of Adept.
Parker may sell products with or without Adept controls.



--------------------------------------------------------------------------------

Adept owns designs for the following components, and Parker agrees not to sell
or transfer these items or the designs to companies other than Adept without
Adept’s express written consent.

 

Adept-specified motor covers

Adept-specified cable solutions

SmartAmp mounting patterns

 

Parker agrees not to sell any portion of the co-developed product line to any
companies considered as direct competitors to Adept. [**********] This list is
subject to change, and will be updated on a regular basis and provided to
Parker. [**********] CONFIDENTIAL TREATMENT REQUESTED

 

Parker agrees to consider offering Adept’s control solutions to their Worldwide
distribution channel.

 

Customer Support

 

For all systems sold by Adept, Adept agrees to provide customer support for the
complete system. Adept will complete all Adept-supplied support at its own
expense, and there will be no charge to Parker.

 

System Build

 

Parker agrees to provide a proposal for complete system build and configuration
at their facility, using their personnel. This would entail receiving the Adept
components and controls, configuring the systems to order, assembling the
system, crating and shipping directly to Adept customers. Parker also agrees to
provide a proposal for system build in Europe for European market. Adept agrees
to provide training and assistance to Parker as required. Proposals should
provide concept, implementations specifics, and costs.

 

Component Suppliers

 

Parker agrees to add certain component suppliers to their approved supplier
list, based upon Adept’s recommendation and Parker’s acceptance of the supplier.

 

Pricing

 

Adept agrees to provide annual forecasts of product sales. These forecasts will
be used to set manufacturing plans and inventory and Kanban levels.

 

Parker agrees to provide pricing tables for all modules, [**********]
CONFIDENTIAL TREATMENT REQUESTED

 

Parker agrees to maintain pricing for period of 3 years from date of contract.
Adept agrees to allow for increases in raw materials or purchased components. In
such a case, Parker may raise pricing to Adept by the amount of the material or
component increase, plus 10% to cover overhead, provided adequate documentation
is made available for review by Adept.

 

Parker guarantees Adept will always receive pricing on the co-developed product
that is below the sale price to any Parker Distributor. This includes all
co-developed linear modules and all spare parts except for components used in
other Parker product lines (sensors, encoders, etc.). Parker reserves the right
to ask for an exception to this clause in the unlikely case it is desired for
sales situations that are not competitive with Adept.

 

For the purpose of design considerations, Parker agrees to share relative cost
information of different design options. Parker is encouraged to suggest changes
that result in price



--------------------------------------------------------------------------------

reductions. Adept to do the same. Parker and Adept to work out mutually
beneficial cost-improvement sharing program.

 

If Parker decides to cease production, or cannot produce, the co-developed
product on its own, then Adept reserves the right to purchase the design and
manufacturing rights for the Parker’s actual cost of the NRE and tooling
expenses. This cost is to be determined prior to final contract.

 

Warranty

 

Parker agrees to provide a 24 month module exchange warranty to Adept to cover
defects in parts, materials, or workmanship. Warranty period commences when
product is shipped to Adept’s customer. Adept agrees to limit Parker’s total
warranty period to a maximum of 27 months from date of shipment to Adept (up to
3 months while in Adept’s possession, and 24 months at the customer).

 

Parker agrees to provide timely failure analysis report on any failed part when
requested by Adept

 

Engineering Support

 

Parker agrees to aid Adept on Engineering issues / concerns associated with the
product.

 

Delivery

 

Parker agrees to make best efforts to provide normal deliveries of 5 to 15
business days for majority of products. Parker agrees to make best efforts to
maintain component stock and staff, and facilities to accomplish this, at their
cost.

 

Cooperative Marketing

 

Parker agrees to participate in a cooperative marketing program to include such
efforts as press releases, advertising, and joint trade show events in USA and
Europe

 

Other Deliverables

 

  •   Parker agrees to provide Engineering drawings in a mutually agreeable
Format for every - product (top level components)

 

  •   Parker agrees to provide 2D and 3D CAD models of each co-developed
product.

 

  •   Parker agrees to provide manuals, data sheets, and documentation in Adobe
FrameMaker or Microsoft Word format

 

  •   Parker agrees to make available any engineering tools it creates for
co-developed product, including performance analyzer, and life estimator. At a
minimum, a simple spreadsheet calculator is required for cycle speed, and
predicted life based upon loading.

 

By:  

/s/ Robert R. Strickland

      By:  

/s/ Roy C. Lamothe

Print Name: Robert R. Strickland

     

Print Name: Roy C. Lamothe

Title: VP Finance & CFO

     

Title: Business Unit Manager

Date: Dec 9, 2005

     

Date: December 02, 2005

Company: Adept Technology, Inc.

     

Company: Parker Hannifin Corp